 

Exhibit 10.11.2

AMENDED AND RESTATED

SECURITY AGREEMENT

This AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) dated as of
July 26, 2005, and entered into by and among ITC^DeltaCom, Inc., a Delaware
corporation (the “Parent”); Interstate FiberNet, Inc., a Delaware corporation
(the “Issuer”), each of the other Subsidiaries of the Parent identified under
the caption “Subsidiary Guarantors” on the signature pages hereto or which from
time to time may become party hereto as contemplated herein (individually, a
“Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors” and,
together with the Parent and the Issuer, the “Obligors”); and TCP Agency
Services, LLC, a Delaware limited liability company, as collateral agent (in
such capacity, together with its successors in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined below).

The Issuer, the Parent, the Subsidiary Guarantors, the lenders party thereto and
Welsh, Carson, Anderson & Stowe, L.P. (“WCAS”), as administrative agent and
collateral agent, entered into that certain Credit Agreement, dated as of
March 29, 2005 (the “Original Third Lien Credit Agreement”), pursuant to which
the Issuer issued $20 million of its senior secured notes (the “Existing Third
Lien Notes”). Pursuant to the Original Third Lien Credit Agreement, the Issuer,
the Parent and the Subsidiary Guarantors executed and delivered to WCAS, as
collateral agent, that certain Security Agreement, dated as of March 29, 2005
(the “Existing Security Agreement”).

The Issuer has authorized the issuance and sale of its Floating Rate Senior
Secured Notes in an aggregate principal amount of (a) $50 million plus (b) the
aggregate amount of capitalized PIK interest on the Existing Third Lien Notes
through the Closing Date (the “Notes”, such term to include any such notes
issued in substitution therefor) pursuant to (x) the Securities Purchase
Agreement, dated as of July 26, 2005 (as from time to time amended, the
“Securities Purchase Agreement”), among the Parent, the Issuer, the Subsidiary
Guarantors, the Purchasers party thereto, the Collateral Agent, and Tennenbaum
Capital Partners, LLC, as Agent for the Purchasers (the “Agent”), and (y) the
Exchange Agreement, dated as of July 26, 2005 (the “Exchange Agreement”), by and
among WCAS, the Parent, the Issuer and the Subsidiary Guarantors. The Securities
Purchase Agreement fully amends and restates the Original Third Lien Credit
Agreement.

To induce the Purchasers to enter into the Securities Purchase Agreement and to
purchase the Notes to be purchased by them, and to induce the Existing
Purchasers to enter into the Exchange Agreement and to exchange their Existing
Third Lien Notes for the Additional Notes, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Obligor hereby agrees to amend and restate the Existing Security Agreement
in its entirety for the benefit of the Collateral Agent on behalf of the
Purchasers. Accordingly, the parties hereto agree as follows:

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 2 -

 

Section 1. Definitions.

(a) Terms defined in the Securities Purchase Agreement are used herein as
defined therein.

(b) The terms “Accounts”, “Chattel Paper”, “Deposit Account”, “Document”,
“Electronic Chattel Paper”, “Equipment”, “Fixture”, “General Intangible”,
“Goods”, “Instrument”, “Inventory”, “Investment Property”, “Letter-of-Credit
Right”, “Payment Intangible”, “Proceeds” and “Software” have the respective
meanings ascribed thereto in Article 9 of the UCC. The term “Financial Assets”
shall have the meaning ascribed thereto in Article 8 of the UCC.

(c) In addition, as used herein:

“Agreement” shall mean this Security Agreement.

“Assigned Agreements” means all contracts and agreements between any Obligor and
one or more additional parties (including, without limitation, each of the
agreements listed on Schedule 4.01(aa) to the Securities Purchase Agreement).

“Collateral” has the meaning assigned to such term in Section 3.

“Collateral Account” has the meaning assigned to such term in Section 4.

“Copyright Collateral” means all Copyrights, whether now owned or hereafter
acquired by any Obligor, including, without limitation, each Copyright
identified in Annex 4.

“Copyrights” means all copyrights, copyright registrations and applications for
copyright registrations, including, without limitation, all renewals and
extensions thereof, the right to recover for all past, present and future
infringements thereof, and all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.

“Equity Issuers” means, collectively, (a) the respective corporations,
partnerships or other entities identified on Annex 3 under the caption “Equity
Issuer” and (b) any other entity in which any of the Obligors shall at any time
own an equity interest.

“Intellectual Property” means, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with intellectual
property rights in and to (a) all inventions, processes, production methods,
proprietary information, know-how and trade secrets; (b) all rights under
licenses or user or other agreements granted to any Obligor with respect to any
of the foregoing, in each case whether now or hereafter owned or used including,
without limitation, rights under the licenses or other agreements with respect
to the Copyright Collateral, the Patent Collateral or the Trademark Collateral,
listed in Annex 7; (c) all information, customer lists, identification of
suppliers, data, plans, blueprints, specifications, designs, drawings, recorded
knowledge, surveys, engineering reports, test reports, manuals, materials
standards, processing standards, performance standards, catalogs, computer and
automatic machinery software and programs; (d) all field repair data, sales data
and other information relating to sales or service of products now or hereafter
manufactured; (e) all accounting information and all

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 3 -

 

media in which or on which any information or knowledge or data or records may
be recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data; (f) all licenses,
consents, permits, variances, certifications and approvals of governmental
agencies now or hereafter held by any Obligor; and (g) all causes of action,
claims and warranties now or hereafter owned or acquired by any Obligor in
respect of any of the items listed above.

“Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is evidenced or represented by a
certificate of title or ownership.

“Patent Collateral” means all Patents, whether now owned or hereafter acquired
by any Obligor, including without limitation each Patent identified in Annex 5.

“Patents” means all patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein
together with the reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, all income, royalties, damages and payments now
or hereafter due and/or payable under and with respect thereto, including,
without limitation, damages and payments for past or future infringements
thereof, the right to sue for past, present and future infringements thereof,
and all rights corresponding thereto throughout the world.

“Pledged Debt” means, in the case of each Obligor, the indebtedness set forth on
and described in Annex 3 hereto and issued by the obligors named therein, and
all additional indebtedness from time to time owed to such Obligor and the
instruments, if any, evidencing such indebtedness, and all interest, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness.

“Pledged Shares” has the meaning assigned to such term in Section 3(k).

“Secured Obligations” means, collectively, (a) in the case of the Issuer, the
principal of and interest on the Notes, all Prepayment Fees, and all other
Obligations (as defined in the Securities Purchase Agreement) whatsoever now or
hereafter from time to time owing by the Issuer to the Secured Parties, or any
of them, under the Purchase Documents, (b) in the case of the Parent and each
Subsidiary Guarantor, all present and future Obligations (as defined in the
Securities Purchase Agreement) of the Parent and such Subsidiary Guarantor under
the Securities Purchase Agreement and the other Purchase Documents (including,
without limitation, in respect of its Guarantee under Article VII of the
Securities Purchase Agreement), and (c) all present and future obligations of
the Obligors to the Secured Parties, or any of them, hereunder. The term
“Secured Obligations” shall include any interest, fees, Prepayment Fees, and any
and all other amounts accruing or arising after the date of any filing by any
Obligor of any petition in bankruptcy or the commencing of any bankruptcy,
insolvency or similar proceedings with respect to such Obligor, whether or not
such interest, fees or other amounts are allowable as a claim in any such
proceeding.

“Secured Parties” means, collectively, the Purchasers, the Agent and the
Collateral Agent. For purposes hereof, it is understood that any Secured
Obligations to any

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 4 -

 

Person arising under an agreement entered into at a time such Person (or an
affiliate thereof) is party to the Securities Purchase Agreement as a
“Purchaser” shall continue to constitute Secured Obligations, notwithstanding
that such Person (or its affiliate) has ceased to be a “Purchaser” party thereto
(by assigning all of its Notes) at the time a claim is to be made in respect of
such Secured Obligations.

“Stock Collateral” has the meaning assigned to such term in Section 3(k)(ii).

“Trademark Collateral” means all Trademarks, whether now owned or hereafter
acquired by any Obligor, including without limitation each Trademark identified
in Annex 6. Notwithstanding the foregoing, the Trademark Collateral does not and
shall not include any Trademark that would be rendered invalid, abandoned, void
or unenforceable by reason of its being included as part of the Trademark
Collateral.

“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including, without limitation, all renewals of
trademark and service mark registrations, all rights corresponding thereto
throughout the world, the right to recover for all past, present and future
infringements thereof, all other rights of any kind whatsoever accruing
thereunder or pertaining thereto, together, in each case, with the product lines
and goodwill of the business connected with the use of, and symbolized by, each
such trade name, trademark and service mark.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

Section 2. Representations and Warranties. Each Obligor represents and warrants
to the Secured Parties that:

(a) Title and Priority. Such Obligor is the sole beneficial owner of the
Collateral in which it purports to grant a security interest pursuant to
Section 3, and no Lien exists upon such Collateral, except for Liens permitted
under Section 5.02(a) of the Securities Purchase Agreement (including, without
limitation, the security interest in favor of the Secured Parties created
pursuant hereto). The security interest created pursuant hereto constitutes a
valid first priority security interest in the Collateral in which such Obligor
purports to grant a security interest pursuant to Section 3, subject to no equal
or prior Lien except for Liens securing the obligations of the Obligors under
the First Lien Documents and the Second Lien Loan Documents, Liens set forth on
Schedule 4.01(v) to the Securities Purchase Agreement and those Liens having
priority as a matter of law and at such time as all filings delivered to the
Collateral Agent on or before the Closing Date have been duly filed in
accordance with the provisions of this Agreement, such security interest will be
perfected.

(b) Names, Etc. (i) The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and
mailing address of each Obligor as of the date hereof are correctly set forth in
Annex 1.

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 5 -

 

(ii) Annex 1 correctly specifies (i) the place of business of each Obligor or,
if such Obligor has more than one place of business, the location of the chief
executive office of such Obligor, and (ii) each location where Goods of each
Obligor are located (other than Motor Vehicles constituting Equipment and Goods
in transit).

(c) Changes in Circumstances. Such Obligor has not (i) except as specified in
Annex 1, within the period of four months prior to the date hereof, changed its
location (as defined in Section 9-307 of the UCC), (ii) except as specified in
Annex 1, heretofore changed its name, or (iii) except as specified in Annex 2,
heretofore become a “new debtor” (as defined in Section 9-102(a)(56) of the UCC)
with respect to a currently effective security agreement previously entered into
by any other Person.

(d) Pledged Shares; Pledged Debt. The Pledged Shares identified under the name
of such Obligor in Annex 3 are, and all other Pledged Shares in which such
Obligor shall hereafter grant a security interest pursuant to Section 3 will be,
duly authorized, validly existing, fully paid and non-assessable and none of
such Pledged Shares are or will be subject to any contractual restriction, or
any restriction under the charter or by-laws of the respective Equity Issuer of
such Pledged Shares, upon the transfer of such Pledged Shares (except for any
such restriction contained herein or in the Securities Purchase Agreement). The
Pledged Shares identified under the name of such Obligor in Annex 3 constitute
all of the issued and outstanding shares of capital stock of any class of the
Equity Issuers beneficially owned by such Obligor on the date hereof (whether or
not registered in the name of such Obligor) and Annex 3 correctly identifies, as
at the date hereof, the respective Equity Issuers of such Pledged Shares, the
respective class and par value of the shares constituting such Pledged Shares
and the respective number of shares (and registered owners thereof) represented
by each such certificate. The Pledged Debt identified under the name of such
Obligor in Annex 3 is duly authorized, authenticated or issued and delivered, is
evidenced by one or more promissory notes (which notes have been delivered to
the Collateral Agent (under and as defined in the First Lien Documents)) and is
not in default; all other Pledged Debt in which such Obligor shall hereafter
grant a security interest pursuant to Section 3 will be duly authorized,
authenticated or issued and delivered, and evidenced by one or more promissory
notes.

(e) Intellectual Property. Annexes 4, 5, and 6, respectively, set forth under
the name of such Obligor a complete and correct list of all Copyrights, Patents
and Trademarks owned by such Obligor on the date hereof; except pursuant to
licenses and other user agreements entered into by such Obligor in the ordinary
course of business that are listed in Annex 7, such Obligor owns and possesses
the right to use, and has done nothing to authorize or enable any other Person
to use, any Copyright, Patent or Trademark listed in Annexes 4, 5, and 6 under
the name of such Obligor, and all registrations listed in Annexes 4, 5 and 6,
are valid and in full force and effect; and except as may be set forth in
Annex 7, such Obligor owns and possesses the right to use all Copyrights,
Patents and Trademarks listed in Annexes 4, 5 and 6 under the name of such
Obligor.

Annex 7 sets forth a complete and correct list of all licenses and other user
agreements included in the Intellectual Property on the date hereof.

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 6 -

 

To such Obligor’s knowledge, (i) except as set forth in Annex 7, there is no
violation by others of any right of such Obligor with respect to any Copyright,
Patent or Trademark listed in Annexes 4, 5, and 6, respectively, under the name
of such Obligor and (ii) such Obligor is not infringing in any respect upon any
Copyright, Patent or Trademark of any other Person; and no proceedings have been
instituted or are pending against such Obligor or, to such Obligor’s knowledge,
threatened, and no claim against such Obligor has been received by such Obligor,
alleging any such violation, except as may be set forth in Annex 7.

Such Obligor does not own any Trademarks registered in the United States of
America to which the last sentence of the definition of Trademark Collateral
applies.

(f) Fair Labor Standards Act. Any Goods now or hereafter produced by such
Obligor or any of its Subsidiaries included in the Collateral have been and will
be produced in compliance with the requirements of the Fair Labor Standards Act
of 1938, as amended.

Section 3. Collateral. As collateral security for the prompt payment or
performance in full when due, whether at stated maturity, by acceleration or
otherwise (including, without limitation, the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(c) of
the Bankruptcy Code), of the Secured Obligations, whether now existing or
hereafter from time to time arising, each Obligor hereby pledges and ratifies,
acknowledges, confirms and continues its pledge to the Collateral Agent for the
benefit of the Secured Parties and hereby grants and ratifies, acknowledges,
confirms and continues its grant to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of such Obligor’s right, title and
interest in, to and under the following property, assets and revenues, whether
now owned by such Obligor or hereafter acquired, wherever located, whether
tangible or intangible and whether now existing or hereafter coming into
existence (all of the property, assets and revenues described in this Section 3
being collectively referred to herein as the “Collateral”):

(a) all Accounts;

(b) all Deposit Accounts;

(c) all Instruments;

(d) all Documents;

(e) all Chattel Paper (whether tangible or electronic);

(f) all Inventory;

(g) all Equipment;

(h) all Fixtures;

(i) all Goods;

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 7 -

 

(j) all Letter-of-Credit Rights;

(k) the shares of stock of each Equity Issuer identified in Annex 3 under the
name of such Obligor and all other shares of capital stock of whatever class of
each Equity Issuer, now or hereafter owned by such Obligor, and all certificates
evidencing the same (collectively, the “Pledged Shares”), together with, in each
case:

(i) all shares, securities, moneys or property representing a dividend on any of
the Pledged Shares, or representing a distribution or return of capital upon or
in respect of the Pledged Shares, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Shares or otherwise
received in exchange therefor, and any subscription warrants, rights or options
issued to the holders of, or otherwise in respect of, the Pledged Shares, and

(ii) without affecting the obligations of such Obligor under any provision
prohibiting such action hereunder or under the Securities Purchase Agreement, in
the event of any consolidation or merger in which an Equity Issuer is not the
surviving corporation, all shares of each class of the capital stock of the
successor corporation (unless such successor corporation is such Obligor itself)
formed by or resulting from such consolidation or merger (the Pledged Shares,
together with all other certificates, shares, securities, properties or moneys
as may from time to time be pledged hereunder pursuant to this clause (ii) and
clause (i) above being herein collectively called the “Stock Collateral”);

(l) all Investment Property and Financial Assets;

(m) all Intellectual Property;

(n) all Payment Intangibles, Software and all General Intangibles;

(o) all commercial tort claims, as defined in Section 9-102(a)(13) of the UCC;

(p) all Assigned Agreements;

(q) all Pledged Debt;

(r) all other tangible and intangible personal property whatsoever of such
Obligor; and

(s) all Proceeds, products, offspring, accessions, rents, profits, income,
benefits, substitutions and replacements of and to any of the Collateral and, to
the extent related to any Collateral, all books, correspondence, credit files,
records, invoices and other papers (including, without limitation, all tapes,
cards, computer runs and other papers and documents in the possession or under
the control of such Obligor or any computer bureau or service company from time
to time acting for such Obligor);

provided that in no event shall the security interest granted under this
Section 3 attach to any Collateral or any lease, license, contract, permit,
instrument, property rights or

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 8 -

 

agreement to which such Obligor is a party (or to any of its rights or interests
thereunder) if the grant of such security interest would constitute or result in
(x) the abandonment, invalidation or unenforceability of any right, title or
interest of such Obligor therein, (y) a breach or termination pursuant to the
terms of, or a default under, any such lease, license, contract, permit,
instrument, property rights or agreement or a violation of any Applicable Law
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC, any provision of
the Bankruptcy Code or otherwise) or (z) a grant of the Capital Stock of any
foreign Subsidiary that represents more than 65% of the total combined voting
power in such foreign Subsidiary(or such greater percentage of such equity
interest as will not cause an Obligor to incur adverse tax consequences under
Section 956 of the Internal Revenue Code), whether now owned or hereafter
acquired and which may be issued and outstanding at any time and from time to
time.

The parties hereto intend to maintain the validity, effectiveness,
enforceability, perfection and priority of the security interest granted under
the Existing Security Agreement and this Agreement is intended, inter alia, to
extend the obligations and indebtedness secured by the security interests and
pledges created and effected by the Existing Security Agreement, in each case,
except as specifically provided herein, without terminating, limiting, modifying
or otherwise affecting the validity, effectiveness, enforceability, perfection
and priority of the security interests or the pledges created and effected in
respect thereof.

Section 4. Cash Proceeds of Collateral.

(a) Collateral Account. The Collateral Agent will cause to be established at a
banking institution to be selected by the Required Holders a cash collateral
account (the “Collateral Account”), which

(i) to the extent of all Investment Property or Financial Assets (other than
cash) shall be a “securities account” (as defined in Section 8-501 of the UCC)
in respect of which the Collateral Agent shall be the “entitlement holder” (as
defined in Section 8-102(a)(7) of the UCC) and

(ii) to the extent of any cash, shall be a Deposit Account and

into which there shall be deposited from time to time the cash proceeds of any
of the Collateral (including proceeds of insurance thereon) required to be
delivered to the Collateral Agent pursuant hereto and into which the Obligors
may from time to time deposit any additional amounts that any of them wishes to
pledge to the Collateral Agent for the benefit of the Secured Parties as
additional collateral security hereunder or that, as provided in the Securities
Purchase Agreement or the other Purchase Documents, they are required to pledge
as additional collateral security hereunder. The balance from time to time in
the Collateral Account shall constitute part of the Collateral hereunder and
shall not constitute payment of the Secured Obligations until applied as
hereinafter provided. Except as expressly provided in the next sentence, the
Collateral Agent shall remit the collected balance standing to the credit of the
Collateral Account to or upon the order of the respective Obligor as such
Obligor through the Issuer shall from time to time instruct. However, at any
time following the occurrence and during the continuance of an Event of Default,
the Collateral Agent may (if so instructed by the Required Holders) apply or
cause to

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 9 -

 

be applied (subject to collection) the balance from time to time standing to the
credit of the Collateral Account to the payment of the Secured Obligations in
the manner specified in Section 5.09. The balance from time to time in the
Collateral Account shall be subject to withdrawal only as provided herein.

(b) Proceeds of Accounts. If so requested by the Collateral Agent at any time
after the occurrence and during the continuance of an Event of Default, each
Obligor shall instruct all account debtors in respect of Accounts, Chattel Paper
and General Intangibles, all obligors on Instruments and all counterparties in
respect of the Assigned Agreements to make all payments in respect thereof
either (a) directly to the Collateral Agent (by instructing that such payments
be remitted to a post office box or deposit account which shall be in the name
and under the control of the Collateral Agent) or (b) to one or more other banks
in the United States of America (by instructing that such payments be remitted
to a post office box or deposit account which shall be in the name and under the
control of the Collateral Agent) under arrangements, in form and substance
satisfactory to the Collateral Agent, pursuant to which such Obligor shall have
irrevocably instructed such other bank (and such other bank shall have agreed)
to remit all proceeds of such payments directly to the Collateral Agent for
deposit into the Collateral Account. All payments made to the Collateral Agent,
as provided in the preceding sentence, shall be immediately deposited in the
Collateral Account. In addition to the foregoing, each Obligor agrees that, at
any time after the occurrence and during the continuance of an Event of Default,
if the proceeds of any Collateral hereunder (including the payments made in
respect of Accounts) shall be received by it, such Obligor shall, upon the
request of the Collateral Agent, as promptly as possible deposit such proceeds
into the Collateral Account. Until so deposited, all such proceeds shall be held
in trust by such Obligor for and as the property of the Collateral Agent and
shall not be commingled with any other funds or property of such Obligor.

(c) Investment of Balance in Collateral Account. The cash balance standing to
the credit of the Collateral Account shall be invested from time to time in such
Cash Equivalents as the respective Obligor through the Issuer (or, after the
occurrence and during the continuance of a Default or Event of Default, the
Required Holders) shall determine, which Cash Equivalents shall be held in the
name and be under the control of the Collateral Agent (and credited to the
Collateral Account), provided that at any time after the occurrence and during
the continuance of an Event of Default, the Collateral Agent may (if instructed
by the Required Holders) elect to liquidate any such Cash Equivalents and apply
or cause to be applied the proceeds thereof to the payment of the Secured
Obligations in the manner specified in Section 5.09.

Section 5. Further Assurances; Remedies. In furtherance of the grant of the
pledge and security interest pursuant to Section 3, the Obligors hereby agree
with the Collateral Agent for the benefit of the Secured Parties as follows:

5.01 Delivery and Other Perfection. Each Obligor shall:

(a) deliver to the Collateral Agent any and all Instruments constituting part of
the Collateral in which such Obligor purports to grant a security interest
hereunder, endorsed and/or accompanied by such instruments of assignment and
transfer in such form and substance

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 10 -

 

as the Collateral Agent may request; provided that so long as no Event of
Default shall have occurred and be continuing, such Obligor may retain for
collection in the ordinary course any Instruments received by such Obligor in
the ordinary course of its business and the Collateral Agent shall, promptly
upon request of such Obligor through the Issuer, make appropriate arrangements
for making any Instrument pledged by such Obligor available to such Obligor for
purposes of presentation, collection or renewal (any such arrangement to be
effected, to the extent deemed appropriate by the Collateral Agent, against
trust receipt or like document);

(b) give, execute, deliver, file, record, authorize or obtain all such financing
statements, notices, instruments, documents, agreements or consents or other
papers as may be necessary or desirable, or as the Collateral Agent (acting on
the written instructions of the Required Holders) may direct, to create,
preserve, perfect or validate the security interest granted pursuant hereto or
to enable the Collateral Agent to exercise and enforce its rights hereunder with
respect to such pledge and security interest, including, without limitation,
causing any or all of the Stock Collateral to be transferred of record into the
name of the Collateral Agent or its nominee (and the Collateral Agent agrees
that if any Stock Collateral is transferred into its name or the name of its
nominee, the Collateral Agent will thereafter promptly give to the respective
Obligor copies of any notices and communications received by it with respect to
the Stock Collateral pledged by such Obligor hereunder), provided that notices
to account debtors in respect of any Accounts, Chattel Paper or General
Intangibles and to obligors on Instruments shall be subject to the provisions of
clause (c) below;

(c) upon the occurrence and during the continuance of any Default or Event of
Default, upon request of the Collateral Agent, promptly notify (and such Obligor
hereby authorizes the Collateral Agent so to notify) each account debtor in
respect of any Accounts, Chattel Paper, Instruments or General Intangibles of
such Obligor that such Collateral has been assigned to the Collateral Agent
hereunder, and that any payments due or to become due in respect thereof are to
be made directly to the Collateral Agent;

(d) without limiting the obligations of such Obligor under Section 5.04(c), upon
the acquisition after the date hereof by such Obligor of any Equipment covered
by a certificate of title or ownership, cause the Collateral Agent to be listed
as the lienholder on such certificate of title and take such other steps as may
be required under the law applicable to perfection of a security interest in
such property to perfect such security interest, and within 60 days of the
acquisition thereof deliver evidence of the same to the Collateral Agent;

(e) keep full and accurate books and records relating to the Collateral, and
stamp or otherwise mark such books and records in such manner as may be required
by applicable law or as the Collateral Agent may reasonably require, in order to
reflect the security interests granted by this Agreement; and

(f) permit representatives of the Collateral Agent, upon reasonable notice, at
any time during normal business hours to inspect and make abstracts from its
books and records pertaining to the Collateral, and permit representatives of
the Collateral Agent to be present at such Obligor’s place of business to
receive copies of all material communications and remittances relating to the
Collateral, and forward copies of any notices or communications received by such
Obligor with respect to the Collateral, all in such manner as the Collateral
Agent may reasonably require.

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 11 -

 

5.02 Other Financing Statements and Liens. Except as otherwise permitted under
Section 5.02(a) of the Securities Purchase Agreement, without the prior written
consent of the Collateral Agent (granted with the authorization of the Required
Holders), no Obligor shall (a) file or suffer to be on file, or authorize or
permit to be filed or to be on file, in any jurisdiction, any financing
statement or like instrument with respect to any of the Collateral in which the
Collateral Agent is not named as the sole secured party for the benefit of the
Secured Parties, or (b) cause or permit any Person other than the Collateral
Agent to have “control” (as defined in Section 9-104, 9-105, 9-106 or 9-107 of
the UCC) of any Deposit Account, Electronic Chattel Paper, Investment Property
or Letter-of-Credit Right constituting part of the Collateral.

5.03 Preservation of Rights. No Secured Party shall be required to take steps
necessary to preserve any rights against prior parties to any of the Collateral.

5.04 Special Provisions Relating to Certain Collateral.

(a) Stock Collateral.

(1) The Obligors will cause the Stock Collateral to constitute at all times 100%
of the total number of shares of each class of capital stock of each direct
Subsidiary of any Obligor then outstanding.

(2) If any of the shares, securities, moneys or property required to be pledged
by such Obligor under Section 3 are received by such Obligor, forthwith either
(x) transfer and deliver to the Collateral Agent such shares or securities so
received by such Obligor (together with the certificates for any such shares and
securities duly endorsed in blank or accompanied by undated stock powers duly
executed in blank), all of which thereafter shall be held by the Collateral
Agent, pursuant to the terms of this Agreement, as part of the Collateral or
(y) take such other action as the Collateral Agent shall deem necessary or
appropriate to duly record the Lien created hereunder in such shares,
securities, moneys or property in said Section 3.

(3) So long as no Event of Default shall have occurred and be continuing, the
Obligors shall have the right to exercise all voting, consensual and other
powers of ownership pertaining to the Stock Collateral for all purposes not
inconsistent with the terms of this Agreement, the Securities Purchase
Agreement, the Notes, any other Purchase Document or any other instrument or
agreement referred to herein or therein; and the Collateral Agent shall execute
and deliver to the Obligors or cause to be executed and delivered to the
Obligors all such proxies, powers of attorney, dividend and other orders, and
all such instruments, without recourse, as the Obligors may reasonably request
for the purpose of enabling the Obligors to exercise the rights and powers that
they are entitled to exercise pursuant to this Section 5.04(a)(3).

(4) Unless and until an Event of Default has occurred and is continuing, the
Obligors shall be entitled to receive and retain any and all dividends and
distributions on the Stock Collateral; provided, however, that any and all

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 12 -

 

(i) dividends, other distributions and interest paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Collateral,

(ii) dividends and other distributions paid or payable in cash in respect of any
Collateral in connection with a partial or total liquidation or dissolution or
in connection with a reduction of capital, capital surplus or paid-in-surplus,
and

(iii) cash paid, payable or otherwise distributed in respect of principal or in
redemption of or in exchange for any Collateral,

shall be, and shall forthwith be delivered to Collateral Agent to hold as,
Collateral and shall, if received by any Obligor, be received in trust for the
benefit of the Collateral Agent, be segregated from the other property or funds
of such Obligor and be forthwith delivered to the Collateral Agent as Collateral
in the same form as so received (with all necessary endorsements).

(5) If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not the Collateral Agent or any other
Secured Party exercises any available right to declare any Secured Obligation
due and payable or seeks or pursues any other relief or remedy available to it
under applicable law or under this Agreement, the Securities Purchase Agreement,
the Notes, any other Purchase Document or any other agreement relating to such
Secured Obligation, all dividends and other distributions on the Stock
Collateral shall be paid directly to the Collateral Agent and retained by it in
the Collateral Account as part of the Stock Collateral, subject to the terms of
this Agreement, and, if the Collateral Agent shall so request in writing, the
Obligors jointly and severally agree to execute and deliver to the Collateral
Agent appropriate additional dividend, distribution and other orders and
documents to that end, provided that if such Event of Default is cured, any such
dividend or distribution theretofore paid to the Collateral Agent shall, upon
the written request of the Obligors (except to the extent theretofore applied to
the Secured Obligations), be returned by the Collateral Agent to the Obligors.

(b) Intellectual Property.

(1) For the purpose of enabling the Collateral Agent to exercise rights and
remedies under Section 5.05 at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Obligor hereby grants to the Collateral Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty or other compensation to such Obligor) to use, assign, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
such Obligor, wherever the same may be located, including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.

(2) Notwithstanding anything contained herein to the contrary, but subject to
the provisions of Section 5.02(e) of the Securities Purchase Agreement that
limit the rights of the Obligors to dispose of their property, so long as no
Event of Default shall have occurred and be continuing, the Obligors will be
permitted to exploit, use, enjoy, protect, license, sublicense,

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 13 -

 

assign, sell, dispose of or take other actions with respect to the Intellectual
Property in the ordinary course of the business of the Obligors. In furtherance
of the foregoing, unless an Event of Default shall have occurred and be
continuing the Collateral Agent shall from time to time, upon the request of the
respective Obligor (and at such Obligor’s expense), execute and deliver any
instruments, certificates or other documents, in the form so requested, that
such Obligor through the Issuer shall have certified are appropriate (in its
judgment) to allow it to take any action permitted above (including
relinquishment of the license provided pursuant to clause (1) immediately above
as to any specific Intellectual Property). Further, upon the payment in full of
all of the Secured Obligations, the Collateral Agent shall terminate or grant
back to the Obligors the license granted pursuant to clause (1) immediately
above. The exercise of rights and remedies under Section 5.05 by the Collateral
Agent shall not terminate the rights of the holders of any licenses or
sublicenses theretofore granted by the Obligors in accordance with the first
sentence of this clause (2).

(3) The Obligors will furnish to the Collateral Agent from time to time (but,
unless an Event of Default shall have occurred and be continuing, no more
frequently than quarterly) statements and schedules further identifying and
describing the Copyright Collateral, the Patent Collateral and the Trademark
Collateral, respectively, and such other reports in connection with the
Copyright Collateral, the Patent Collateral and the Trademark Collateral as the
Collateral Agent may reasonably request, all in reasonable detail; and promptly
upon request of the Collateral Agent, following receipt by the Collateral Agent
of any statements, schedules or reports pursuant to this clause (3), modify this
Agreement by amending Annexes 4, 5 and/or 6, as the case may be, to include any
Copyright, Patent or Trademark that becomes part of the Collateral under this
Agreement.

(c) Deposit Accounts. To the extent required by Section 5.01(q) of the
Securities Purchase Agreement, each Obligor agrees to maintain Deposit Accounts
only at such institutions with which the Collateral Agent (or any of its agents)
and the respective Obligor have entered into an Account Control Agreement and
only in such accounts to which such Account Control Agreements relate.

(d) Assigned Agreements.

(1) Each Obligor shall at its expense:

(i) perform and observe all terms and provisions of the Assigned Agreements to
be performed or observed by it, maintain the Assigned Agreements to which it is
a party in full force and effect, enforce the Assigned Agreements to which it is
a party in accordance with the terms thereof and take all such action to such
end as may be reasonably requested from time to time by the Collateral Agent
except where the failure to do so would not have a Material Adverse Effect; and

(ii) from time to time (A) furnish to the Collateral Agent such information and
reports regarding the Assigned Agreements and such other Collateral of such
Obligor as the Collateral Agent may reasonably request and (B) upon reasonable
request of the Collateral Agent, make to each other party to any

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 14 -

 

Assigned Agreement to which it is a party such demands and requests for
information and reports or for action as such Obligor is entitled to make
thereunder.

(2) Each Obligor agrees that it shall not, except to the extent otherwise
permitted under the Securities Purchase Agreement:

(i) cancel or terminate any Assigned Agreement (except in accordance with the
terms thereof) to which it is a party or consent to or accept any cancellation
or termination thereof (except in accordance with the terms thereof);

(ii) amend, amend and restate, supplement or otherwise modify any such Assigned
Agreement (other than any amendment or modification to an Assigned Agreement
required by change in law, rule or regulation applicable thereto) or give any
consent, waiver or approval thereunder;

(iii) waive any default under or breach of any such Assigned Agreement; or

(iv) take any other action in connection with any such Assigned Agreement that
would impair the value of the interests or rights of such Obligor thereunder or
that would impair the interests or rights of any Secured Party,

except in each of the foregoing cases (other than any change in law, rule or
regulation that requires an amendment or modification of an Assigned Agreement),
where to do so would not be reasonably likely to have a Material Adverse Effect.

(3) Each Obligor hereby consents on its own behalf and on behalf of its
Subsidiaries to the assignment and pledge to the Collateral Agent for benefit of
the Secured Parties of each Assigned Agreement to which it is a party by any
other Obligor hereunder.

5.05 Events of Default, Etc. During the period during which an Event of Default
shall have occurred and be continuing:

(a) each Obligor shall, at the request of the Collateral Agent, assemble the
Collateral owned by it at such place or places, reasonably convenient to both
the Collateral Agent and such Obligor, designated in its request;

(b) the Collateral Agent may make any reasonable compromise or settlement deemed
desirable with respect to any of the Collateral and may extend the time of
payment, arrange for payment in installments, or otherwise modify the terms of,
any of the Collateral;

(c) the Collateral Agent shall have all of the rights and remedies with respect
to the Collateral of a secured party under the UCC (whether or not said UCC is
in effect in the jurisdiction where the rights and remedies are asserted) and
such additional rights and remedies to which a secured party is entitled under
the laws in effect in any jurisdiction where any rights and remedies hereunder
may be asserted, including, without limitation, the right, to the fullest

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 15 -

 

extent permitted by applicable law, to exercise all voting, consensual and other
powers of ownership pertaining to the Collateral as if the Collateral Agent were
the sole and absolute owner thereof (and each Obligor agrees to take all such
action as may be appropriate to give effect to such right);

(d) the Collateral Agent in its discretion may, in its name or in the name of
the Obligors or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so; and

(e) the Collateral Agent may, upon ten days’ prior written notice to the
Obligors of the time and place, with respect to the Collateral or any part
thereof that shall then be or shall thereafter come into the possession, custody
or control of the Collateral Agent, any of the Secured Parties or any of their
respective agents, sell, lease, assign or otherwise dispose of all or any part
of such Collateral, at such place or places as the Collateral Agent deems best,
and for cash or for credit or for future delivery (without thereby assuming any
credit risk), at public or private sale, without demand of performance or notice
of intention to effect any such disposition or of the time or place thereof
(except such notice as is required above or by applicable statute and cannot be
waived), and any Secured Party or anyone else may be the purchaser, lessee,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
the Obligors, any such demand, notice and right or equity being hereby expressly
waived and released. In the event of any sale, assignment, or other disposition
of any of the Trademark Collateral, the goodwill connected with and symbolized
by the Trademark Collateral subject to such disposition shall be included, and
the Obligors shall supply to the Collateral Agent or its designee, for inclusion
in such sale, assignment or other disposition, all Intellectual Property
relating to such Trademark Collateral. The Collateral Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned.

The Proceeds of each collection, sale or other disposition under this
Section 5.05, including by virtue of the exercise of the license granted to the
Collateral Agent in Section 5.04(b), shall be applied in the manner specified in
Section 5.09.

The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Obligors acknowledge that
any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that the Collateral
Agent shall have no obligation to engage in public sales and no obligation to
delay the sale of any Collateral for the period of time necessary to permit the
respective Equity Issuer or issuer thereof to register it for public sale.

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 16 -

 

5.06 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 5.05 are insufficient to cover the costs
and expenses of such realization and the payment in full of the Secured
Obligations, the Obligors shall remain liable for any deficiency.

5.07 Locations; Names. Without at least 30 days’ (or such shorter period as
Collateral Agent may agree to in its sole discretion) prior written notice to
the Collateral Agent, no Obligor shall change its location (as defined in
Section 9-307 of the UCC) or change its name from the name shown as its current
legal name on Annex 1.

5.08 Private Sale. None of the Secured Parties shall incur any liability as a
result of the sale of the Collateral, or any part thereof, at any private sale
pursuant to Section 5.05 conducted in a commercially reasonable manner. Each
Obligor hereby waives any claims against any Secured Party arising by reason of
the fact that the price at which the Collateral may have been sold at such a
private sale was less than the price that might have been obtained at a public
sale or was less than the aggregate amount of the Secured Obligations, even if
the Collateral Agent accepts the first offer received and does not offer the
Collateral to more than one offeree.

5.09 Application of Proceeds. Except as otherwise herein expressly provided and
except as provided below in this Section 5.09, the Proceeds of any collection,
sale or other realization of all or any part of the Collateral pursuant hereto,
and any other cash at the time held by the Collateral Agent under Section 4 or
this Section 5, shall be applied by the Collateral Agent:

(a) First, to the payment of all costs, taxes and expenses of such collection,
sale, disposition, foreclosure or other realization, including reasonable
compensation to the Collateral Agent, the Agent, and their respective agents and
counsel in connection therewith, and all other expenses, liabilities and
advances made or incurred by the Agent or Collateral Agent in connection
therewith, and all amounts for which the Collateral Agent is entitled to
indemnification under any Collateral Document and all advances made by the
Collateral Agent under any Collateral Document for the account of any Secured
Party, and to the payment of all costs and expenses paid or incurred by the
Collateral Agent in connection with the exercise of any right or remedy under
any Collateral Document;

(b) Second, to the payment of any other amounts payable to the Agent under the
Purchase Documents;

(c) Third, to the payment of the accrued and unpaid interest in respect of the
Notes;

(d) Fourth, to the payment of the outstanding principal and Prepayment Fees, if
any, due under the Notes;

(e) Fifth, to the payment of all other unpaid Obligations of the Obligors under
the Purchase Documents, if any; and

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 17 -

 

(f) Sixth, any surplus remaining after payment of the foregoing amounts shall be
paid to the Issuer by the Agent, subject, however, to the rights of the holder
of any then existing Lien of which the Agent has actual notice (without
investigation); it being understood that the Issuer shall remain liable to the
extent of any deficiency between the amount of the proceeds of the Collateral
and the aggregate amount of the sums referred to in clauses (a) through (e) of
this Section 5.09.

5.10 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Collateral Agent while no Event of Default has occurred and is
continuing, upon the occurrence and during the continuance of any Event of
Default the Collateral Agent is hereby appointed the attorney-in-fact of each
Obligor for the purpose of carrying out the provisions of this Section 5 and
taking any action and executing any instruments that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, so long as the Collateral Agent shall
be entitled under this Section 5 to make collections in respect of the
Collateral, the Collateral Agent shall have the right and power to receive,
endorse and collect all checks made payable to the order of any Obligor
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

5.11 Perfection. Prior to or concurrently with the execution and delivery of
this Agreement, each Obligor shall (i) file such financing statements and other
documents in such offices as shall be appropriate or necessary to perfect the
security interests granted by Section 3 of this Agreement, (ii) deliver to the
Collateral Agent all certificates identified in Annex 3, accompanied by undated
stock powers duly executed in blank and (iii) execute and deliver such short
form assignments or security agreements relating to Collateral consisting of the
Intellectual Property as the Collateral Agent may reasonably request. Without
limiting the foregoing, each Obligor authorizes the filing of UCC financing
statements describing the Collateral as “all assets” or “all personal property
whether now owned or hereafter acquired” of such Obligor or words of similar
effect (provided that no such description shall be deemed to modify the
description of Collateral set forth in Section 3).

5.12 Termination or Release.

(a) When all Secured Obligations shall have been paid in full, this Agreement
shall terminate, and, upon being so instructed in writing by the Secured
Parties, the Collateral Agent shall forthwith cause to be assigned, transferred
and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Collateral and money received in
respect thereof, to or on the order of the respective Obligor and to be released
and canceled all licenses and rights referred to in Section 5.04(b), in each
case, at such Obligor’s expense. Upon being so instructed in writing by the
Secured Parties, the Collateral Agent shall also execute and deliver to the
respective Obligor upon such termination such UCC termination statements and
such other documentation as shall be reasonably requested by the respective
Obligor to effect the termination and release of the Liens on the Collateral, in
each case, at such Obligor’s expense.

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 18 -

 

(b) Upon any sale or other transfer by any Obligor of any Collateral, which sale
or other transfer is permitted under the Securities Purchase Agreement, or upon
the effectiveness of any written consent to the release of the security interest
granted pursuant to this Agreement in any Collateral pursuant to Section 6.03 of
this Agreement, the security interest in such Collateral shall automatically be
released.

5.13 Further Assurances. Each Obligor agrees that, from time to time upon the
written request of the Collateral Agent, such Obligor will execute and deliver
such further documents and do such other acts and things as the Collateral Agent
may reasonably request in order fully to effect the purposes of this Agreement.

Notwithstanding anything to the contrary set forth in this Agreement, it is
expressly agreed that (a) Collateral required to be delivered by the Obligors or
at the Obligors’ direction to the Collateral Agent (including, without
limitation, pursuant to Sections 4 and 5 hereof) (i) shall be delivered in
accordance with the provisions of the Third Lien Intercreditor and Subordination
Agreement at any time such agreement is in effect, and (ii) at any other time,
may be delivered to any agent of the Collateral Agent identified in a written
agreement with, or with written notice to, the Issuer, and in either such case,
any such delivery shall be deemed a delivery to the Collateral Agent, and (b) at
any time when (x) the First Lien Note Purchase Agreement or the Amended Second
Lien Credit Agreement is in effect, (y) the Obligors’ obligations thereunder are
secured by the Collateral and (z) the Third Lien Intercreditor and Subordination
Agreement is in effect, the Obligors’ obligations hereunder to grant “control”
(as defined in Section 9-104, 9-105, 9-106 or 9-107 of the UCC) of any Deposit
Account, Electronic Chattel Paper, Investment Property or Letter-of-Credit Right
constituting part of the Collateral to the Collateral Agent will be satisfied if
and so long as the Obligors have granted control of such Deposit Accounts,
Electronic Chattel Paper, Investment Properties or Letter-of-Credit Rights to
the Collateral Agent under the First Lien Note Purchase Agreement or the Amended
Second Lien Credit Agreement, as applicable.

Section 6. Miscellaneous.

6.01 Notices. All notices, requests, consents and demands hereunder shall be in
writing and delivered to the intended recipient as specified pursuant to
Section 10.02 of the Securities Purchase Agreement or, if to a Subsidiary
Guarantor, at the “Address for Notices” specified below its name on the
signature pages hereof or of the relevant Security Agreement joinder delivered
by such Subsidiary Guarantor or, if to the Collateral Agent, at the “Address for
Notices” specified below its name on the signature pages hereof or, as to any
party, at such other address as shall be designated by such party in a notice to
each other party, and in any case, shall be deemed given upon the earlier of
receipt thereof or 3 days from the date on which such notice was sent.

6.02 No Waiver. No course of dealing and no delay on the part of the Secured
Parties in exercising any right, power or remedy under this Agreement shall
operate as a waiver thereof or otherwise prejudice such rights, powers or
remedies. No right, power or remedy conferred by this Agreement upon any Secured
Party shall be exclusive of any other right, power or remedy referred to herein
or therein or now or hereafter available at law, in equity, by statute or
otherwise.

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 19 -

 

6.03 Amendments, Etc. The terms of this Agreement may be waived, altered or
amended only as specified in Section 10.01 of the Securities Purchase Agreement.
Any such amendment or waiver shall be binding upon the Secured Parties and each
holder of any of the Secured Obligations and each Obligor.

6.04 Indemnity, Costs, Fees and Expenses.

(a) The Obligors jointly and severally agree to reimburse each of the Secured
Parties for all reasonable and documented costs, fees and expenses (including,
without limitation, the reasonable and documented fees and expenses of legal
counsel and of any experts and agents engaged by the Collateral Agent) incurred
by them in connection with, and to pay to the Collateral Agent reasonable
compensation for its actions taken in connection with (i) any Default or Event
of Default and any enforcement or collection proceeding resulting therefrom,
including, without limitation, all manner of participation in or other
involvement with (w) performance by the Collateral Agent of any obligations of
the Obligors in respect of the Collateral that the Obligors have failed or
refused to perform, (x) bankruptcy, insolvency, receivership, foreclosure,
winding up or liquidation proceedings, or any actual or attempted sale, or any
exchange, enforcement, collection, compromise or settlement in respect of any of
the Collateral, and for the care of the Collateral and defending or asserting
rights and claims of the Collateral Agent in respect thereof, by litigation or
otherwise, including expenses of insurance, (y) judicial or regulatory
proceedings and (z) workout, restructuring or other negotiations or proceedings
(whether or not the workout, restructuring or transaction contemplated thereby
is consummated) and (ii) the enforcement of this Section 6.04, and all such
costs, fees and expenses shall be Secured Obligations entitled to the benefits
of the collateral security provided pursuant to Section 3.

(b) The obligations of the Obligors in this Section 6.04 shall (i) survive the
termination of this Agreement and the discharge of the Obligors’ other
obligations under this Agreement and the other Purchase Documents, and (ii) as
to any Obligor that is a party to the Subsidiary Guaranty, be subject to the
provisions of Section 7.01(b) thereof.

6.05 Successors and Assigns All covenants and other agreements contained in this
Agreement by or on behalf of any of the parties hereto bind and inure to the
benefit of their respective successors and assigns whether so expressed or not;
provided, however, that no Obligor may assign its rights or obligations
hereunder.

6.06 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

6.07 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 20 -

 

6.08 Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

6.09 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

6.10 Additional Obligors. As contemplated in Section 5.01(j) of the Securities
Purchase Agreement, the Company shall cause any Person that becomes a Subsidiary
of the Company after the date hereof to execute and deliver to the Purchasers,
the Agent and the Collateral Agent a Security Agreement Joinder in the form of
Annex 8 hereto and such new Subsidiary shall automatically and immediately, and
without any further action on the part of any Person, become an “Obligor” for
all purposes of this Agreement. In connection with the execution and delivery by
any such Subsidiary of such Security Agreement Joinder, the Company shall cause
such Subsidiary to (i) deliver to the Purchasers, the Agent and the Collateral
Agent amended Annexes to this Security Agreement containing such additional or
corrected information as may be necessary to cause the representations and
warranties made by such Subsidiary in such Security Agreement Joinder to be true
and accurate and (ii) take all actions contemplated hereby to ensure that the
Collateral Agent has a perfected security interest in the Collateral specified
in such Security Agreement Joinder.

6.11 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR THE RELATIONSHIP THAT IS
BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR
RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

- 21 -

 

WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 6.11 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
NOTE DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO OR
THERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

6.12 Submission to Jurisdiction; Waivers. Each Obligor hereby irrevocably and
unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Purchase Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof or the United States District
Court for the Central District of California and of any California State Court
sitting in Los Angeles, California;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Obligor at its
address as specified in Section 6.01 or at such other address of which the
Secured Parties have been notified pursuant thereto; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

 

INTERSTATE FIBERNET, INC, as Issuer By  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer ITC^DELTACOM, INC., as
Parent By  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

 

SUBSIDIARY GUARANTORS

 

ITC^DELTACOM COMMUNICATIONS, INC.,

as Obligor and Subsidiary Guarantor

By  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer Address for Notices:
7037 Old Madison Pike, Suite 400 Huntsville, AL 35806 Attn: Chief Financial
Officer

DELTACOM INFORMATION SYSTEMS, INC.,

as Obligor and Subsidiary Guarantor

By  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer Address for Notices:
7037 Old Madison Pike, Suite 400 Huntsville, AL 35806 Attn: Chief Financial
Officer

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

 

BTI TELECOM CORP., as Obligor and Subsidiary Guarantor By  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer Address for Notices:
7037 Old Madison Pike, Suite 400 Huntsville, AL 35806 Attn: Chief Financial
Officer BUSINESS TELECOM, INC., as Obligor and Subsidiary Guarantor By  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer Address for Notices:
7037 Old Madison Pike, Suite 400 Huntsville, AL 35806 Attn: Chief Financial
Officer

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

 

BUSINESS TELECOM OF VIRGINIA, INC., as Obligor and Subsidiary Guarantor By  

/s/ Richard E. Fish

Name:   Richard E. Fish Title:   Chief Financial Officer Address for Notices:
7037 Old Madison Pike, Suite 400 Huntsville, AL 35806 Attn: Chief Financial
Officer

 

Amended and Restated Security Agreement



--------------------------------------------------------------------------------

 

TCP AGENCY SERVICES, LLC, as Collateral Agent By  

/s/ Howard M. Levkowitz

Name:   Howard M. Levkowitz Title:   Managing Partner

 

Amended and Restated Security Agreement